Decree affirmed. This is an appeal from a decree of the Superior Court dismissing a claim by a widow for compensation for the death of her husband. The single member, whose decision was affirmed by the reviewing board, found that the claimant had failed to establish that the death of the employee was causally connected with an injury arising out of his employment. The employee had been a worker in a shoe factory with some exposure to dust and it was claimed that his death was caused by occupational pneumoconiosis. An autopsy did not substantiate this claim. The finding by the single member was predicated on the absence of medical testimony sufficient to link in causal relationship the employee’s occupation and his death. There was no error. See Sevigny’s Case, 337 Mass. 747, 749. Prejudicial error possible in the exclusion of certain evidence was cured by its admission thereafter through a subsequent witness. Carson v. Boston Elev. Ry. 309 Mass. 32, 35.